Title: From Alexander Hamilton to John Wilkins, Jr., 12 September 1799
From: Hamilton, Alexander
To: Wilkins, John, Jr.


          
            Sir,
            N. York Sept. 12th. 99
          
          The Secy. of War tells me that I am to instruct you with respect to the routes by which the cloathing for the Western Army is to be forwarded. Except in one particular I would leave the matter entirely to your Judgment. This respects the portion which is destined for the troops on the lower part of the Mississippi Fort Adams &c. As it is doubtful whether during the proper season these could reach their destination, I should prefer the route by N. Orleans, if an Armed vessell can be procured for the purpose. For this mode there are additional reasons. It will be the best method for the returns of General Wilkinson and I should be glad to send round some heavy Artillery for Fort Adams. If an Armed Vessell can be obtain’d you will please to advise me of it
          With great consideration &c—
          John Wilkins Esqr. Qr. Mr. Genl.
        